Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 4 TO THE

CREDIT AGREEMENT

Dated as of July 24, 2006

AMENDMENT NO. 4 TO THE CREDIT AGREEMENT (this “Amendment”) among Digital Realty
Trust, L.P. (the “Borrower”); Citicorp North America, Inc. (“CNAI”), as
administrative agent (the “Administrative Agent”), the financial institutions
party to the Credit Agreement referred to below (collectively, the “Lender
Parties”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”),
as syndication agent (the “Syndication Agent”), Bank of America, N.A., KeyBank
National Association and Royal Bank of Canada (the “Co-Documentation Agents”),
and Citigroup Global Markets Inc. and Merrill Lynch (the “Arrangers”).

PRELIMINARY STATEMENTS:

(1) The Borrower, Digital Realty Trust, Inc. (the “Parent Guarantor”), the
subsidiaries of the Borrower party thereto, the Lenders Party thereto (the
“Existing Lenders”), the other Lender Parties, the Administrative Agent, the
Syndication Agent and the Co-Documentation Agents have entered into a Revolving
Credit Agreement dated as of November 3, 2004 (as amended prior to the date
hereof, the “Credit Agreement”). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement.

(2) Each Person named as a Lender on the signature pages of this Amendment not
previously named as a Lender under the Credit Agreement (each, a “New Lender”)
has agreed to become a party to the Credit Agreement (as amended hereby) as a
Lender, on the terms and subject to the conditions set forth in this Amendment
and the Credit Agreement, as amended hereby.

(3) The Borrower and the Existing Lenders have agreed to amend the Credit
Agreement, including for the purpose of including each New Lender as a Lender
thereunder, on the terms and subject to the conditions hereinafter set forth.

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, upon the
occurrence of the Amendment Effective Date (as defined in Section 4 below),
hereby amended as follows:

(a) The cover page of the Credit Agreement is hereby amended by deleting the
reference to “$350,000,000” thereon.

(b) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in their appropriate alphabetical order:

“Amendment No. 4 Effective Date” means the date on which all of the conditions
to effectiveness of Amendment No. 4 to the Credit Agreement dated as of July 24,
2006 have been satisfied.

“Charlotte Asset” means the Assets collectively known as the Teleco and Internet
Gateway Facility, located at 113 North Myers Street and 125 North Myers Street,
Charlotte, Mecklenburg County, North Carolina 28202.



--------------------------------------------------------------------------------

“Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Unencumbered Asset Value”.

(c) Section 1.01 of the Credit Agreement is hereby amended to restate the
following definitions set forth therein in their entirety to read as follows:

“Adjusted Net Operating Income” means, with respect to any Asset, (a) the
product of (i) four (4) times (ii) (A) Net Operating Income attributable to such
Asset less (B) the amount, if any, by which (1) 3% of all rental and other
income from the operation of such Asset for the fiscal quarter of the Parent
Guarantor most recently ended for which financial statements are required to be
delivered to the Lender Parties pursuant to Section 5.03(b) or (c), as the case
may be, exceeds (2) all management fees payable in respect of such Asset for
such fiscal period less (b) the Capital Expenditure Reserve for such Asset.

“Asset Value” means, at any date of determination, (a) in the case of any Office
Asset acquired on or prior to October 31, 2005, the Capitalized Value thereof;
provided, however, that in the case of any Office Asset acquired after such
date, Asset Value of such Office Asset shall be limited, during the first 12
months following the date of such acquisition, to the lesser of (i) the
acquisition price thereof or (ii) the Capitalized Value thereof, provided
further that an upward adjustment shall be made to Asset Value (in the
reasonable discretion of the Administrative Agent) as new Tenancy Leases are
entered into in respect of such Office Asset, (b) in the case of any Development
Asset, the book value of such Development Asset as determined in accordance with
GAAP, (c) in the case of any Joint Venture Asset that, but for such Asset being
owned by a Joint Venture, would qualify as an Office Asset under the definition
thereof, the JV Pro Rata Share of the Capitalized Value of such Asset; provided,
however, that in the case of any Joint Venture Asset acquired after October 31,
2005, Asset Value of such Joint Venture Asset shall be limited, during the first
12 months following the date of such acquisition, to the JV Pro Rata Share of
the lesser of (i) the acquisition price thereof or (ii) the Capitalized Value
thereof, provided further that an upward adjustment shall be made to Asset Value
(in the reasonable discretion of the Administrative Agent) as new leases,
subleases, licenses and occupancy agreements are entered into in respect of such
Joint Venture Asset in the ordinary course of business and (d) in the case of
any Joint Venture Asset not described in clause (c) above, the JV Pro Rata Share
of the book value of such Joint Venture Asset as determined in accordance with
GAAP.

“Capitalized Value” means, in the case of any Asset, the Adjusted Net Operating
Income of such Asset divided by 9.0%.

“Net Operating Income” means, with respect to any Asset, the total rental
revenue and other income from the operation of such Asset for the fiscal quarter
of the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be, minus (i) all expenses and other proper charges
incurred by the applicable Loan Party in connection with the operation and
maintenance of such Asset during such fiscal period, including, without
limitation, management fees, repairs, real estate and chattel taxes and bad debt
expenses, but before payment or provision for debt service charges, income taxes
and depreciation, amortization and other non-cash expenses, all as determined in
accordance with GAAP, provided that there shall be no rent leveling adjustments
made (and only actual cash rents will be used) when computing Net Operating
Income.

 

2



--------------------------------------------------------------------------------

“Patriot Act” has the meaning specified in Section 9.11.

“Recourse Debt” means Consolidated Debt of the Parent Guarantor and its
Subsidiaries (whether or not secured by any Liens) for which the Parent
Guarantor, the Borrower or any of their respective Subsidiaries has personal or
recourse liability in whole or in part, exclusive of any such Debt for which
such personal or recourse liability is limited to obligations under Customary
Carve-Out Agreements.

“Total Unencumbered Asset Value” means an amount equal to the sum of the Asset
Values of all Unencumbered Assets; provided, however, that, if at any time
(a) there shall be fewer than three Unencumbered Assets, (b) the sum of the
Asset Values of all Unencumbered Assets shall not be equal to or greater than
$115,000,000 or (c) the weighted average occupancy of all Unencumbered Assets
shall not be greater than or equal to 85%, the Total Unencumbered Asset Value
shall be zero; and provided further that if the sum of the Asset Values of all
Unencumbered Assets located in Canada shall exceed 15% of the Total Unencumbered
Asset Value, then Total Unencumbered Asset Value shall be reduced by the amount
of such excess (“Excess Canada Value”) other than for purposes of calculating
compliance with the financial covenant set forth in Section 5.04(b)(i), with
respect to which such reduction shall not apply.

“Unsecured Debt” means, at any date of determination, the amount at such time of
all Consolidated Debt of the Parent Guarantor and its Subsidiaries, including,
without limitation, the Facility Exposure (as defined herein), that is not
secured by any Liens.

(d) The Credit Agreement is hereby amended by deleting all references to
“Unsecured Debt Exposure” and substituting therefor references to “Unsecured
Debt”.

(e) Section 2.06(b)(i) of the Credit Agreement is hereby amended and restated to
read as follows:

“(i) The Borrower shall, on each Business Day, prepay an aggregate principal
amount of the Revolving Credit Advances comprising part of the same Borrowings,
the Swing Line Advances and the Letter of Credit Advances and deposit an amount
in the L/C Cash Collateral Account in an amount equal to (A) the amount by which
the Facility Exposure exceeds the Facility on such Business Day, and (B) after
taking into account any payments made pursuant to clause (A), the amount by
which Unsecured Debt exceeds 60% of the Total Unencumbered Asset Value on such
Business Day, provided that any deposit in the L/C Cash Collateral Account made
pursuant to this subsection shall only be required to be maintained therein for
so long as such aggregate Available Amount exceeds the Letter of Credit
Facility.”

(f) Section 3.02(a) of the Credit Agreement is hereby amended (i) by inserting
“(a)” immediately before the words “The obligation of” on the second line
thereof, and (ii) deleting the words “Facility Exposure” in clause (y)(iii)
thereof and substituting therefor the words “Unsecured Debt”.

(g) Section 4.01(k) of the Credit Agreement is hereby amended be deleting the
following sentence therefrom:

“Neither any Loan Party nor any of its Subsidiaries nor any general partner or
managing member of any Loan Party or Subsidiary of a Loan Party that is a
partnership or a limited

 

3



--------------------------------------------------------------------------------

liability company, as applicable, is a “holding company”, or a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company”, as such terms are defined in the
Public Utility Holding Company Act of 1935, as amended.”

(h) Section 4.01(m) of the Credit Agreement is hereby amended and restated to
read as follows:

“(m) Each of the Assets listed on Schedule II hereto satisfies all Unencumbered
Asset Conditions, except to the extent as otherwise waived in writing by the
Lenders. The Loan Parties are the legal and beneficial owners of the
Unencumbered Assets free and clear of any Lien, except for the Liens permitted
under the Loan Documents.”

(i) Section 5.01(j)(i) of the Credit Agreement is hereby amended by adding the
words “(other than a Foreign Subsidiary)” immediately after the words “Excluded
Subsidiary” in the third line thereof.

(j) Section 5.01(j)(iii)(A)(2) of the Credit Agreement is hereby amended and
restated to read as follows:

“(2) a certificate of the Chief Financial Officer (or other Responsible Officer)
of the Borrower confirming that (v) such Asset satisfies all Unencumbered Asset
Conditions, (w) the addition of such Asset as an Unencumbered Asset shall not
cause or result in a Default or Event of Default, (x) insurance of the types and
amounts required by Section 5.01(d) and otherwise consistent with the insurance
coverages maintained by the Loan Parties in respect of other Unencumbered Assets
is in full force and effect with respect to such Asset, (y) all environmental
matters of the type that would be disclosed on Schedule 4.01(s) hereto if the
representations set forth in Section 4.01(s) were remade by the Loan Parties
with respect to such Asset are set forth on a schedule to such certificate, and
(z) set forth on a schedule to such certificate are the projected deferred
maintenance and capital expenditure costs for such Asset for a period of not
less than five years,”

(k) Section 5.01(j)(iii)(A)(4) of the Credit Agreement is hereby amended and
restated to read as follows:

“(4) (x) an American Land Title Association/American Congress on Surveying and
Mapping form survey for which all necessary fees have been paid, dated no more
than 180 days before the date of its delivery to the Administrative Agent and
reasonably acceptable to the Administrative Agent with respect to such Asset,
showing a metes and bounds description of such property, all buildings and other
improvements, any off-site improvements, the location of any easements, parking
spaces, rights of way, building set-back lines and other dimensional regulations
and the absence of encroachments, either by such improvements or on to such
property, and other defects, other than encroachments and other defects
reasonably acceptable to the Administrative Agent, and (y) a current record
owner and lien search performed by a title insurer acceptable to the
Administrative Agent showing that the applicable Loan Party is the current
record title holder of such Asset and showing no Liens of record other than
Permitted Liens, and”

 

4



--------------------------------------------------------------------------------

(l) Clause (i) of the proviso to Section 5.01(j)(iii)(A) of the Credit Agreement
is hereby amended and restated to read as follows:

“(i) the failure to comply with one or more of the Unencumbered Asset Conditions
or clauses (2) or (4) above shall not preclude the addition of any Proposed
Unencumbered Asset as an Unencumbered Asset so long as the Required Lenders
shall have expressly consented to the addition of such Asset as an Unencumbered
Asset notwithstanding such failure,”

(m) Clause (iii) of the proviso to Section 5.01(j)(iii)(A) of the Credit
Agreement is hereby amended by deleting the word “and” at the end thereof.

(n) Clause (iv) of the proviso to Section 5.01(j)(iii)(A) of the Credit
Agreement is hereby amended by deleting all references therein to
“Telco/Internet Gateway Property” and substituting therefor references to
“Charlotte Asset”.

(o) Section 5.01(r) of the Credit Agreement is hereby amended by adding the
words “(other than a Foreign Subsidiary)” immediately after the word
“Subsidiaries” in the second line.

(p) Section 5.02(b)(ii)(D) of the Credit Agreement is hereby amended and
restated to read as follows: “(D) [intentionally omitted]”.

(q) Section 5.02(b)(ii)(F) of the Credit Agreement is hereby amended by deleting
the word “unsecured” and substituting therefor the word “Unsecured”.

(r) Section 5.02(b)(ii)(H) of the Credit Agreement is hereby amended and
restated to read as follows: “(H) [intentionally omitted]”.

(s) Section 5.02(b)(iii) of the Credit Agreement is hereby amended and restated
to read as follows:

“(iii) in the case of the Parent Guarantor or any of its Subsidiaries:

(A) Debt under Customary Carve-Out Agreements,

(B) the Surviving Debt described on Schedule 4.01(o) hereto and any Refinancing
Debt, extending, refunding or refinancing such Surviving Debt, and

(C) Recourse Debt (whether secured or unsecured) in an amount not to exceed in
the aggregate the sum of (1) 10% of Total Asset Value, plus (2) the Revolving
Credit Facility (as defined herein); provided, however, that if at any time the
Parent Guarantor shall maintain a Debt Rating from S&P of at least BBB – or a
Debt Rating from Moody’s of at least Baa3, then the limitation set forth above
in this clause (C) shall not apply and Recourse Debt shall be permitted to the
extent the incurrence of such Recourse Debt would not result in a Default or
Event of Default by the Parent Guarantor in respect of its financial covenants
in Section 5.04(a);”

(t) Section 5.02(b)(iv) of the Credit Agreement is hereby amended by renumbering
the “(iv)” at the commencement of such Section to be “(v)”.

 

5



--------------------------------------------------------------------------------

(u) A new Section 5.02(b)(iv) is hereby added to the Credit Agreement
immediately following Section 5.02(b)(iii) as follows:

“(iv) in the case of the Parent Guarantor, Debt under the Loan Documents; and”

(v) Section 5.02(o) of the Credit Agreement is hereby amended (i) by adding the
words “(other than a Foreign Subsidiary)” immediately after the word
“Subsidiary” in the second line, and (ii) by deleting the reference to “Section
5.02(b)(ii)(H)” therein and substituting therefor a reference to “Section
5.02(b)(iii)(C)”.

(w) Section 5.04(b) of the Credit Agreement is hereby amended by deleting the
heading of clause (i) and replacing it with the following heading: “Maximum
Unsecured Debt to Total Unencumbered Asset Value”.

(x) Schedule I to the Credit Agreement is hereby amended and replaced in its
entirety with Annex A attached hereto.

(y) Exhibit B to the Credit Agreement is hereby amended by deleting paragraph
(C) on page 2 thereof and substituting therefor the following:

 

  “(C) (i) 60% of the Total Unencumbered Asset Value equals or exceeds the
Unsecured Debt that will be outstanding after giving effect to the Proposed
Borrowing, (ii) before and after giving effect to the Proposed Borrowing, the
Parent Guarantor shall be in compliance with the covenants contained in
Section 5.04 of the Credit Agreement and (iii) all supporting information
provided to the Administrative Agent and in the case of Eurocurrency Rate
Advances, the Sub-Agent, contemporaneously with this Notice of Borrowing was
prepared in good faith and accurately shows the computations used in determining
compliance with the covenants contained in Section 5.04 of the Credit
Agreement.”

(z) Exhibit F to the Credit Agreement is hereby amended and replaced in its
entirety with Annex B attached hereto.

SECTION 2. New Lender Assumptions; Reallocation of Pro Rata Shares. (a) On the
Amendment Effective Date, each New Lender shall be deemed (without executing an
Assignment and Acceptance or Assumption Agreement) to have (i) become a party to
the Credit Agreement (as amended hereby) and have the rights and obligations of
a Lender thereunder, (ii) represented and warranted that it is legally
authorized to enter into the Credit Agreement and this Amendment;
(iii) confirmed that it has received a copy of the Credit Agreement and this
Amendment, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into the
Credit Agreement (as amended hereby); (iv) agreed that it will, independently
and without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement (as amended hereby); (v) represented and warranted
that its name set forth on Annex A hereto is its legal name; (vi) confirmed that
it is an Eligible Assignee; (vii) appointed and authorized the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated the Administrative Agent by
the terms thereof, together with such powers and discretion as are reasonably
incidental thereto; (viii) agreed that it will perform in accordance with

 

6



--------------------------------------------------------------------------------

their terms all of the obligations that by the terms of the Credit Agreement (as
amended hereby) are required to be performed by it as a Lender Party; and
(ix) agreed that it will promptly deliver any U.S. Internal Revenue Service
forms required under Section 2.12 of the Credit Agreement (as amended hereby).

(b) On the Amendment Effective Date, to the extent the Advances then outstanding
and owed to any Lender immediately prior to the effectiveness of this Amendment
shall be less than such Lender’s Pro Rata Share (calculated immediately
following the effectiveness of this Amendment) of all Advances then outstanding
and owed to all Lenders (each such Lender, including any New Lender, a
“Purchasing Lender”), then such Purchasing Lender, without executing an
Assignment and Acceptance, shall be deemed to have purchased an assignment of a
pro rata portion of the Advances then outstanding and owed to each Lender that
is not a Purchasing Lender (a “Selling Lender”) in an amount sufficient such
that following the effectiveness of all such assignments the Advances
outstanding and owed to each Lender shall equal such Lender’s Pro Rata Share
(calculated immediately following the effectiveness of this Amendment) of all
Revolving Credit Advances then outstanding and owed to all Lenders; provided,
however, that no Purchasing Lender that is a Lender solely with respect to the
U.S. Dollar Revolving Credit Facility shall be deemed pursuant to this
Section 2(b) to have purchased any Advances denominated in a Committed Foreign
Currency. The assignments deemed made pursuant to this Section 2(b) shall not be
subject to the $3,500 processing and recordation fee set forth in
Section 9.07(a) of the Credit Agreement.

(c) The Administrative Agent shall calculate the net amount to be paid by each
Purchasing Lender and received by each Selling Lender in connection with the
assignments effected hereunder on the Amendment Effective Date. Each Purchasing
Lender shall make the amount of its required payment available to the
Administrative Agent, in same day funds, at the office of the Administrative
Agent not later than 12:00 P.M. (New York time) on the Amendment Effective Date.
The Administrative Agent shall distribute on the Amendment Effective Date the
proceeds of such amount to each of the Selling Lenders entitled to receive such
payments at its Applicable Lending Office. If in connection with the
transactions described in this Section 2 any Lender shall incur any losses,
costs or expenses of the type described in Section 9.04(c) of the Credit
Agreement, then the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
such losses, costs or expenses reasonably incurred.

SECTION 3. Representations and Warranties. The Borrower hereby represents and
warrants that the representations and warranties contained in each of the Loan
Documents (as amended or supplemented to date, including pursuant to this
Amendment) are true and correct on and as of the Amendment Effective Date
(defined below), before and after giving effect to this Amendment (including,
without limitation, the representation and warranty set forth in Section 4.01(g)
of the Credit Agreement, as amended by this Amendment), as though made on and as
of such date (except for any such representation and warranty that, by its
terms, refers to an earlier date, in which case as of such earlier date).

SECTION 4. Conditions of Effectiveness. This Amendment shall become effective as
of the first date (the “Amendment Effective Date”) on which, and only if, each
of the following conditions precedent shall have been satisfied:

(a) The Administrative Agent shall have received (i) counterparts of this
Amendment executed by the Borrower and each Lender or, as to any of the Lenders,
advice

 

7



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent that such Lender has executed this
Amendment, (ii) the consent attached hereto (the “Consent”) executed by each of
the Guarantors, and (iii) a Note payable to the order of each Lender requesting
the same in a principal amount equal to such Lender’s respective Revolving
Credit Commitment as of the Amendment Effective Date.

(b) The representations and warranties set forth in each of the Loan Documents
shall be correct in all material respects on and as of the Amendment Effective
Date, before and after giving effect to this Amendment, as though made on and as
of such date (except for any such representation and warranty that, by its
terms, refers to a specific date other than the Amendment Effective Date, in
which case as of such specific date).

(c) No event shall have occurred and be continuing, or shall result from the
effectiveness of this Amendment, that constitutes a Default.

(d) All of the fees and expenses of the Administrative Agent (including the
reasonable fees and expenses of counsel for the Administrative Agent) due and
payable on the Amendment Effective Date shall have been paid in full.

(e) Certified copies of (i) the resolutions of the Board of Directors, general
partner or managing member, as applicable, of (A) the Borrower approving this
Amendment and the matters contemplated hereby and thereby and (B) each Guarantor
approving the Consent and the matters contemplated hereby and thereby and
(ii) all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Amendment, the Consent and the matters
contemplated hereby and thereby.

(f) A certificate of the Secretary or an Assistant Secretary of (i) the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Amendment and (ii) each Guarantor certifying the names
and true signatures of the officers of such Guarantor authorized to sign the
Consent.

The effectiveness of this Amendment is conditioned upon the accuracy of the
factual matters described herein. This Amendment is subject to the provisions of
Section 9.01 of the Credit Agreement.

SECTION 5. Reference to and Effect on the Credit Agreement, the Notes and the
Loan Documents. (a) On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.

(b) The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

SECTION 6. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution, delivery and

 

8



--------------------------------------------------------------------------------

administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 9.04 of the Credit Agreement.

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Balance of page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER: DIGITAL REALTY TRUST, L.P.

By:

 

    DIGITAL REALTY TRUST, INC.,

    its sole general partner

 

By

 

                /s/ Michael F. Foust

   

Name:

 

    Michael F. Foust

   

Title:

 

    Chief Executive Officer

 

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, SWING LINE BANK, AN EXISTING LENDER AND A LENDER: CITICORP
NORTH AMERICA, INC.

By

 

                /s/ Niraj Shah

 

Name:

 

    Niraj Shah

 

Title:

 

    Vice President

 

Signature Page



--------------------------------------------------------------------------------

ISSUING BANK: CITIBANK, N.A. By                   /s/ David Bouth   Name:  
    David Bouth   Title:       Vice President

 

Signature Page



--------------------------------------------------------------------------------

OTHER LENDER PARTIES:

MERRILL LYNCH CAPITAL CORPORATION,

as an Existing Lender and a Lender

By                   /s/ John C. Rowland   Name:       John C. Rowland   Title:
      Vice President

 

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as an Existing Lender and a Lender

By                   /s/ Allison M. Gauthier   Name:       Allison M. Gauthier  
Title:       Senior Vice President

 

Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as an Existing Lender and a Lender

By

 

                /s/ Jane E. McGrath

 

Name:

      Jane E. McGrath  

Title:

      Vice President

 

Signature Page



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as an Existing Lender and a Lender

By

 

                /s/ Dustin Craven

 

Name:

 

    Dustin Craven

 

Title:

 

    Authorized Signatory

 

Signature Page



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH (F/K/A CREDIT SUISSE FIRST BOSTON, ACTING
THROUGH ITS CAYMAN ISLANDS BRANCH), as an Existing Lender and a Lender

By

           /s/ Bill O’Daly  

Name:

      Bill O’Daly  

Title:

      Director

 

By

      

    /s/ Cassandra Droogan

 

Name:

      Cassandra Droogan  

Title:

      Vice President

 

Signature Page



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as an Existing Lender and a Lender

By

      

    /s/ Richard L. Tavrow

 

Name:

 

    Richard L. Tavrow

 

Title:

 

    Director

 

By

      

    /s/ Toba Lumbantobing

 

Name:

      Toba Lumbantobing  

Title:

      Associate Director

 

Signature Page



--------------------------------------------------------------------------------

EMIGRANT SAVINGS BANK,

as an Existing Lender and a Lender

By            /s/ Patricia Goldstein   Name:       Patricia Goldstein   Title:  
    Senior Executive Vice President

 

Signature Page



--------------------------------------------------------------------------------

UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY,

as an Existing Lender and a Lender

By

      

    /s/ George Lim

 

Name:

      George Lim  

Title:

      FVP & General Manager

 

By

      

    /s/ Mario Sheng

 

Name:

 

    Mario Sheng

 

Title:

 

    AVP

 

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a New Lender and a Lender

By            /s/ Robert P. Reynolds   Name:       Robert P. Reynolds   Title:  
    First Vice President

 

Signature Page



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB,

as a New Lender and a Lender

By

      

    /s/ Thomas F. Macina

 

Name:

      Thomas F. Macina  

Title:

      Vice President

 

Signature Page



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,

as a New Lender and a Lender

By            /s/ Mark Vigil   Name:       Mark Vigil   Title:       Managing
Director

 

Signature Page



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH,

as a New Lender and a Lender

By            /s/ Jim C.Y. Chen   Name:       Jim C.Y. Chen   Title:       Vice
President & General Manager

 

Signature Page



--------------------------------------------------------------------------------

CONSENT

Dated as of July 24, 2006

Each of the undersigned, as a Guarantor under the Credit Agreement referred to
in the foregoing Amendment, hereby consents to such Amendment and hereby
confirms and agrees that notwithstanding the effectiveness of such Amendment,
the Guaranty contained in the Credit Agreement is and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that, on and after the effectiveness of such Amendment, each reference in
the Loan Documents to “Credit Agreement”, “thereunder”, “thereof” or words of
like import shall mean and be a reference to the Credit Agreement, as amended by
such Amendment.

 

GUARANTORS: DIGITAL REALTY TRUST, INC.

By

      

    /s/ Michael F. Foust

 

Name:

      Michael F. Foust  

Title:

      Chief Executive Officer

 

DIGITAL SERVICES, INC.

By

      

    /s/ Michael F. Foust

 

Name:

      Michael F. Foust  

Title:

      Chief Executive Officer

 

GLOBAL ASML, LLC

By:

 

    DIGITAL REALTY TRUST, L.P.,

    its member and manager

 

By:

 

    DIGITAL REALTY TRUST, INC.,

    its sole general partner

   

By

      

/s/ Michael F. Foust

     

Name:

 

    Michael F. Foust

     

Title:

 

    Chief Executive Officer

 

Signature Page



--------------------------------------------------------------------------------

GLOBAL LAFAYETTE STREET HOLDING COMPANY, LLC By:       DIGITAL REALTY TRUST,
L.P.,  

    its member and manager

  By:       DIGITAL REALTY TRUST, INC.,    

    its sole general partner

    By   /s/ Michael F. Foust      

Name:

      Michael F. Foust      

Title:

      Chief Executive Officer GLOBAL LAFAYETTE STREET, LLC By:  

    GLOBAL LAFAYETTE STREET

    HOLDING COMPANY, LLC,

 

    its member and manager

  By:       DIGITAL REALTY TRUST, L.P.,    

    its member and manager

    By:       DIGITAL REALTY TRUST, INC.,           its sole general partner    
  By  

                /s/ Michael F. Foust

       

Name:

 

    Michael F. Foust

       

Title:

 

    Chief Executive Officer

GIP FAIRMONT HOLDING COMPANY, LLC By:       DIGITAL REALTY TRUST, L.P.,  

    its member and manager

  By:       DIGITAL REALTY TRUST, INC.    

    its sole general partner

    By   /s/ Michael F. Foust       Name:       Michael F. Foust       Title:  
    Chief Executive Officer

 

Signature Page



--------------------------------------------------------------------------------

GIP FAIRMONT, LLC By:       GIP FAIRMONT HOLDING COMPANY, LLC,  

    its member and manager

  By:       DIGITAL REALTY TRUST, L.P.,    

    its member and manager

    By:       DIGITAL REALTY TRUST, INC.,      

    its sole general partner

     

By

 

                /s/ Michael F. Foust

       

Name:

 

    Michael F. Foust

       

Title:

 

    Chief Executive Officer

GLOBAL INNOVATION SUNSHINE

HOLDINGS LLC

By:       DIGITAL REALTY TRUST, L.P.,  

    its member and manager

  By:       DIGITAL REALTY TRUST, INC.,    

    its sole general partner

    By  

                /s/ Michael F. Foust

     

Name:

 

    Michael F. Foust

     

Title:

 

    Chief Executive Officer

GLOBAL GOLD CAMP, LLC By:       GLOBAL GOLD CAMP HOLDING  

    COMPANY, LLC, its member and manager

  By:       DIGITAL REALTY TRUST, L.P.,    

    its member and manager

    By:       DIGITAL REALTY TRUST, INC.,      

    its sole general partner

     

By

 

                /s/ Michael F. Foust

       

Name:

 

    Michael F. Foust

       

Title:

 

    Chief Executive Officer

 

Signature Page



--------------------------------------------------------------------------------

GLOBAL GOLD CAMP HOLDING COMPANY, LLC By:  

    DIGITAL REALTY TRUST, L.P.,

    its member and manager

  By:  

    DIGITAL REALTY TRUST, INC.,

    its sole general partner

   

By

 

                /s/ Michael F. Foust

     

Name:

 

    Michael F. Foust

     

Title:

      Chief Executive Officer

 

DIGITAL 833 CHESTNUT, LLC By:  

    DIGITAL REALTY TRUST, L.P.,

    its member and manager

  By:  

    DIGITAL REALTY TRUST, INC.,

    its sole general partner

    By  

                /s/ Michael F. Foust

      Name:       Michael F. Foust       Title:       Chief Executive Officer

 

DIGITAL CONCORD CENTER, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

    DIGITAL REALTY TRUST, INC.,

    its sole general partner

    By  

                /s/ Michael F. Foust

      Name:       Michael F. Foust       Title:       Chief Executive Officer

 

Signature Page



--------------------------------------------------------------------------------

DIGITAL PRINTER SQUARE, LLC By:       DIGITAL REALTY TRUST, L.P.,  

    its member and manager

  By:       DIGITAL REALTY TRUST, INC.,    

    its sole general partner

   

By

 

                /s/ Michael F. Foust

     

Name:

 

    Michael F. Foust

     

Title:

 

    Chief Executive Officer

GLOBAL KATO HG, LLC By:       DIGITAL REALTY TRUST, L.P.,  

      its member and manager

  By:       DIGITAL REALTY TRUST, INC.,    

    its sole general partner

    By  

                /s/ Michael F. Foust

     

Name:

 

    Michael F. Foust

     

Title:

 

    Chief Executive Officer

DIGITAL GREENSPOINT, L.P. By:       DRT GREENSPOINT, LLC,  

its general partner and manager

  By:       DIGITAL REALTY TRUST, L.P.,    

    its member and manager

    By:       DIGITAL REALTY TRUST, INC.,      

    its sole general partner

     

By

 

                /s/ Michael F. Foust

       

Name:

 

    Michael F. Foust

       

Title:

 

    Chief Executive Officer

 

Signature Page



--------------------------------------------------------------------------------

DRT GREENSPOINT, LLC By:       DIGITAL REALTY TRUST, L.P.,  

    its member and manager

  By:   DIGITAL REALTY TRUST, INC.,    

its sole general partner

   

By

 

            /s/ Michael F. Foust

     

Name:

 

Michael F. Foust

     

Title:

 

Chief Executive Officer

DIGITAL GREENSPOINT, LLC By:       DIGITAL REALTY TRUST, L.P.,  

    its member and manager

  By:   DIGITAL REALTY TRUST, INC.,    

its sole general partner

    By  

            /s/ Michael F. Foust

     

Name:

 

Michael F. Foust

     

Title:

 

Chief Executive Officer

DIGITAL 113 N. MYERS, LLC By:       DIGITAL REALTY TRUST, L.P.,  

    its member and manager

  By:   DIGITAL REALTY TRUST, INC.,    

its sole general partner

    By  

            /s/ Michael F. Foust

     

Name:

 

Michael F. Foust

     

Title:

 

Chief Executive Officer

 

Signature Page



--------------------------------------------------------------------------------

DIGITAL 125 N. MYERS, LLC By:       DIGITAL REALTY TRUST, L.P.,  

    its member and manager

  By:   DIGITAL REALTY TRUST, INC.,    

its sole general partner

   

By

 

            /s/ Michael F. Foust

     

Name:

 

Michael F. Foust

     

Title:

 

Chief Executive Officer

DIGITAL TORONTO BUSINESS TRUST By  

            /s/ Michael F. Foust

 

Name:

 

Michael F. Foust

 

Title:

 

Trustee and President

DIGITAL AQUILA, LLC By:   DIGITAL REALTY TRUST, L.P.,  

its member and manager

  By:   DIGITAL REALTY TRUST, INC.,    

its sole general partner

    By  

            /s/ Michael F. Foust

     

Name:

 

Michael F. Foust

     

Title:

 

Chief Executive Officer

 

Signature Page